TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 17, 2014



                                       NO. 03-13-00018-CV


      The State of Texas Agencies and Institutions of Higher Education, Atmos Texas
      Municipalities, City of Dallas, and Atmos Cities Steering Committee, Appellants

                                                  v.

            Railroad Commission of Texas and Atmos Pipeline-Texas, Appellees




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on December 10, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.